          Case 1:21-cv-03178-UA Document 11 Filed 04/13/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________

LA DOLCE VITA FINE DINING COMPANY
LIMITED and LA DOLCE VITA FINE DINING                        Civil Action No. 21-3178
GROUP HOLDINGS LIMITED,

                                      Petitioners,
               - against -
                                                             [PROPOSED] JUDGMENT
ZHANG LAN, GRAND LAN HOLDINGS GROUP
(BVI) LIMITED, QIAO JIANG LAN
DEVELOPMENT LIMITED f/k/a SOUTH BEAUTY
DEVELOPMENT LIMITED and APEX LEAD
INVESTMENT HOLDINGS LIMITED,

                              Respondents.
_____________________________________________


       WHEREAS, on November 18, 2019, Petitioners La Dolce Vita Fine Dining Company

Limited (“LDV Company”) and La Dolce Vita Fine Dining Group Holdings Limited (“LDV

Holdings”) (collectively, “Petitioners”) filed a petition in a related attachment proceeding before

this Court, entitled La Dolce Vita Fine Dining Company et al. v. Zhang Lan et al., 19 Misc. 536

(ALC) (the “Christie’s Attachment Proceeding” or “Christie’s”), under New York CPLR

§ 7502(c) and applicable provisions of Article 62, as incorporated in Fed. R. Civ. P. 64 (the

“Original Petition,” Christie’s ECF No. 9), for an ex parte order of attachment as against

respondents Zhang Lan (“Zhang”), Grand Lan Holdings Group (BVI) Limited (“Grand Lan

Holdings”) and Qiao Jiang Lan Development Limited f/k/a South Beauty Development Limited

(“Qiao Jiang Lan”) (collectively, the “Original Respondents”) and in aid of two related

arbitrations then pending before the China International Economic and Trade Arbitration

Commission in Beijing entitled, respectively, La Dolce Vita Fine Dining Company Limited v.

Zhang Lan, Grand Lan Holdings Group (BVI) Limited and Qiao Jiang Lan Development Limited
          Case 1:21-cv-03178-UA Document 11 Filed 04/13/21 Page 2 of 4




f/k/a South Beauty Development Limited, Case No. S20150473, and La Dolce Vita Fine Dining

Group Holdings Limited v. Zhang Lan and Grand Lan Holdings Group (BVI) Limited, Case No.

S20150474 (the “Arbitrations”); and

       WHEREAS, in the Arbitrations, the arbitral panel, on April 28, 2019, issued two separate

but related awards in Petitioners’ favor awarding (i) on the first Award, $92,029,457.28 in

compensatory damages, plus interest as of April 28, 2019, in favor of LDV Company and against

Zhang, Grand Lan Holdings and Qiao Jiang Lan; and (ii) on the second Award, $50,434,209 in

compensatory damages, plus interest as of April 28, 2019, in favor of LDV Holdings and against

Zhang and Grand Lan Holdings, for a combined principal amount of $142,463,666.28 (the

“Arbitral Awards” or the “Awards”);

       WHEREAS, on July 8, 2019, the Original Respondents appealed the Arbitral Awards by

filing two applications to set aside the Awards with the Second China International Commercial

Court (“CICC”) in Beijing; and

       WHEREAS, the property that Petitioners sought to attach in the Original Petition consists

of two artworks held at Christie’s New York (“Christie’s) – Andy Warhol’s “Little Electric

Chair” (1965) and Martin Kippenberger’s untitled self-portrait (1988) (collectively, the

“Artworks”); and

       WHEREAS, on November 21, 2019, the Court entered an ex parte Order of Attachment

(Christie’s ECF No. 20), the “Attachment Order”) restraining the Artworks and barring them

from being sold or transferred from Christie’s without further order of the Court; and

       WHEREAS, Petitioners filed an amended petition dated December 31, 2020 (Christie’s

ECF No. 74) adding Respondent Apex Lead Investment Holdings Limited (“Apex”) as an

intervenor-respondent; and



                                                2
           Case 1:21-cv-03178-UA Document 11 Filed 04/13/21 Page 3 of 4




        WHEREAS, by separate but substantively identical decisions dated, respectively,

December 29 and December 31, 2020 and issued in early February 2021, the CICC affirmed the

Arbitral Awards on appeal, dismissing the Original Respondents’ application to set aside the

Awards; and

        WHEREAS, the CICC’s decisions upholding the Arbitral Awards are final and not

subject to appeal, thereby rendering the Arbitral Awards final and ripe for confirmation; and

        WHEREAS, by Order dated April 7, 2021 in Christie’s (ECF No. 81), the Court directed

Petitioners to commence a new civil action to seek the relief they sought by motion filed in the

Christie’s Attachment Proceeding on April 5, 2021; and

        WHEREAS, Petitioners have commenced this new civil action by petition (the

“Petition”) seeking (i) to confirm the Arbitral Awards under the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards (the “New York Convention”), recognized in the

Federal Arbitration Act at 9 U.S.C. §§ 201-208, and (ii) for the entry of a judgment in favor of

Petitioners and against Zhang in the amount of $120 million; and

        WHEREAS, the Court has subject matter jurisdiction under the Federal Arbitration Act

and personal jurisdiction over Zhang under New York CPLR § 302(a) to confirm the Arbitral

Awards and enter a judgment thereon;

        WHEREAS, on _____________ __, 2021, this Court issued an Opinion and Order

granting the Petition and confirming the Arbitral Awards (the “Opinion and Order”);

        NOW, for the reasons set forth in the Opinion and Order, the Court hereby enters

JUDGMENT in the amount of $120 million in Petitioners’ favor and against Zhang.

        IT IS HEREBY FURTHER ORDERED AND ADJUDGED that this Court shall retain

jurisdiction over this action (i) to enforce the terms of this Judgment, (ii) to resolve all disputes,



                                                   3
          Case 1:21-cv-03178-UA Document 11 Filed 04/13/21 Page 4 of 4




if any, that arise from or relate to this Judgment and the Opinion and Order, and (iii) to decide

any motion that Petitioners may make in this action for the turnover of the Artworks.

       There being no just reason for delay, the Clerk of the Court is hereby directed, pursuant

to Rule 54(b) of the Federal Rules of Civil Procedure, to enter this Judgment forthwith and

without further notice.

SO ORDERED AND ADJUDGED                                              Dated: ______ __, 2021

____________________________
Hon. Andrew L. Carter, Jr.
United States District Judge




                                                 4
